Case 1:20-cv-21514-RNS Document 47 Entered on FLSD Docket 12/17/2020 Page 1 of 6




                              United States District Court
                                        for the
                              Southern District of Florida

  Doug Longhini, Plaintiff,               )
                                          )
  v.                                      )
                                            Civil Action No. 20-21514-Civ-Scola
                                          )
  18335 NW 27 Ave LLC and JJ&J            )
  Family Food Corp., Defendants.          )
                                Order on Motion to Dismiss
         Plaintiff Doug Longhini complains Defendants 18335 NW 27 Ave, LLC
  (“18335”) and JJ&J Family Food, Corp., discriminated against him by
  operating a commercial shopping center with several architectural barriers in
  violation of the Americans with Disabilities Act, 42 U.S.C. §§ 12181–12189
  (“ADA”) and 28 U.S.C. §§ 2201 and 2202. (Am. Compl., ECF No. 35.) On
  September 21, 2020, the Court dismissed Longhini’s original complaint,
  without prejudice, finding Longhini had not shown standing to bring this
  lawsuit. (Order, ECF No. 34.) In response, Longhini timely filed an amended
  complaint. This matter is now before the Court upon 18335’s motion to dismiss
  the amended complaint for lack of standing and failure to state a claim. (Def.’s
  Mot., ECF No. 39.) Longhini filed a response (Pl.’s Resp., ECF No. 40) and
  18335 timely replied (Def.’s Reply, ECF No. 41). For the reasons set forth
  below, the Court denies 18335’s motion with respect to its lack-of-standing
  argument and denies it, in large part, with respect to 18355’s failure-to-state-
  a-claim arguments (ECF No. 39).

       1. Background
         Longhini is disabled and requires the use of a wheelchair to ambulate.
  (Am. Compl. ¶ 13.) He has limited use of his hands and cannot operate any
  mechanisms which require tight grasping or twisting of the wrist. (Id.) 18335
  owns, operates, and oversees a shopping center, its general parking lot, and its
  parking spots. (Id. ¶¶ 5, 14.) Longhini says he visits the shopping center
  regularly. On February 13, 2020, and September 24, 2020, Longhini
  encountered several architectural barriers in violation of ADA standards during
  his visit. (Id. ¶¶ 16, 19.) Longhini’s alleged violations include excessive slopes
  and non-compliant handrails along ramps, non-compliant water fountains, and
  several issues impairing public restroom accessibility. (Id. ¶ 27.) In his
  amended complaint, Longhini asserted his intent to return to the shopping
  center on October 25, 2020, in conjunction with a Miami Dolphins game he
Case 1:20-cv-21514-RNS Document 47 Entered on FLSD Docket 12/17/2020 Page 2 of 6




  planned to attend at the nearby Hard Rock Stadium. (Id. ¶ 16.) Although the
  Miami Dolphins game was canceled, as Longhini explains in his response, he
  nonetheless visited the shopping center on October 25, 2020, to avail himself of
  goods and services and assess whether 18335 had taken remedial measures.
  (Pl.’s Resp. at 9.) Longhini now seeks a declaratory judgment, injunctive relief,
  and attorneys’ fees and costs. (Am. Compl. ¶ 1.)

     2. Legal Standard
     A. Standing
         Because the question of Article III standing implicates subject matter
  jurisdiction, it must be addressed as a threshold matter prior to the merits of
  any underlying claims. Palm Beach Golf Ctr.-Boca, Inc. v. John G. Sarris, D.D.S.,
  P.A., 781 F.3d 1245, 1250 (11th Cir. 2015). Indeed, standing generally must be
  present at the inception of the lawsuit. See Lujan v. Defenders of Wildlife, 504
  U.S. 555, 560 n.5 (1992). Article III of the U.S. Constitution grants federal
  courts judicial power to decide only actual “Cases” and “Controversies.” U.S.
  Const. Art. III § 2. The doctrine of standing is a “core component” of this
  fundamental limitation that “determin[es] the power of the court to entertain
  the suit.” Hollywood Mobile Estates Ltd. v. Seminole Tribe of Fla., 641 F.3d
  1259, 1264–65 (11th Cir. 2011) (quoting Lujan, 504 U.S. at 560; Warth v.
  Seldin, 422 U.S. 490, 498 (1975)). The “irreducible constitutional minimum” of
  standing under Article III consists of three elements: (1) the plaintiff must have
  suffered an actual or imminent injury, or a concrete “invasion of a legally
  protected interest”; (2) that injury must have been caused by the defendant’s
  complained-of actions; and (3) the plaintiff’s injury or threat of injury must
  likely be redressable by a favorable court decision. Lujan, 504 U.S. at 560–
  61; see also Hollywood Mobile Estates Ltd., 641 F.3d at 1265 (same).
         “[A] dismissal for lack of standing has the same effect as a dismissal for
  lack of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1).” Stalley ex rel.
  U.S. v. Orlando Reg’l Healthcare Sys., Inc., 524 F.3d 1229, 1232 (11th Cir.
  2008) (citing Cone Corp. v. Fla. Dep’t of Transp., 921 F.2d 1190, 1203 n. 42
  (11th Cir. 1991)). Motions to dismiss a complaint for lack of subject matter
  jurisdiction can consist of either a facial or factual attack on the complaint. Id.
  A facial attack requires the court to “merely look and see if the plaintiff has
  sufficiently alleged a basis of subject matter jurisdiction,” whereas a factual
  attack “challenges the existence of subject matter jurisdiction using material
  extrinsic from the pleadings, such as affidavits or testimony.” Id. at 1233–34.
  “A dismissal for lack of subject matter jurisdiction is not a judgment on the
  merits and is entered without prejudice.” Id. at 1232.
Case 1:20-cv-21514-RNS Document 47 Entered on FLSD Docket 12/17/2020 Page 3 of 6




     B. Failure to State a Claim
          When considering a motion to dismiss under Federal Rule of Civil
  Procedure 12(b)(6), the Court must accept all the complaint’s allegations as
  true, construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). A pleading must only contain
  “a short and plain statement of the claim showing that the pleader is entitled to
  relief.” Fed. R. Civ. P. 8(a)(2). A motion to dismiss under Rule 12(b)(6)
  challenges the legal sufficiency of a complaint. See Fed. R. Civ. P. 12(b)(6). In
  assessing the legal sufficiency of a complaint’s allegations, the Court is bound
  to apply the pleading standard articulated in Bell Atlantic Corp. v. Twombly,
  550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). That is,
  the complaint “must . . . contain sufficient factual matter, accepted as true, to
  state a claim to relief that is plausible on its face.” Am. Dental Ass’n v. Cigna
  Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (quoting Twombly, 550 U.S. at
  570). “Dismissal is therefore permitted when on the basis of a dispositive issue
  of law, no construction of the factual allegations will support the cause of
  action.” Glover v. Liggett Grp., Inc., 459 F.3d 1304, 1308 (11th Cir. 2006)
  (internal quotations omitted) (citing Marshall Cnty. Bd. of Educ. v. Marshall
  Cnty. Gas Dist., 992 F.2d 1171, 1174 (11th Cir. 1993). “A claim has facial
  plausibility when the plaintiff pleads factual content that allows the court to
  draw the reasonable inference that the defendant is liable for the misconduct
  alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a
  ‘probability requirement,’ but it asks for more than a sheer possibility that a
  defendant has acted unlawfully.” Id. A court must dismiss a plaintiff’s claims if
  he fails to nudge his “claims across the line from conceivable to plausible.”
  Twombly, 550 U.S. at 570.
          Thus, a pleading that offers mere “labels and conclusions” or “a
  formulaic recitation of the elements of a cause of action” will not survive
  dismissal. See Id. at 555. “Rule 8 marks a notable and generous departure
  from the hyper-technical, code-pleading regime of a prior era, but it does not
  unlock the doors of discovery for a plaintiff armed with nothing more than
  conclusions.” Iqbal, 556 U.S. at 679.

     3. Analysis
     A. Longhini demonstrates standing to sue 18335 for ADA non-
        compliance.
        As an initial matter, the Court addresses 18335’s assertion that Longhini
  lacks standing to bring this suit. In its motion, 18335 contends Longhini has
  not, and cannot, establish a concrete and immediate future injury that is not
Case 1:20-cv-21514-RNS Document 47 Entered on FLSD Docket 12/17/2020 Page 4 of 6




  merely conjectural or hypothetical. In response, Longhini argues the amended
  complaint states his intent to return to the shopping center, which is a
  sufficient allegation of a future injury. In light of the record and the relevant
  law, the Court finds Longhini demonstrates a real and immediate threat of
  future harm.
          To establish standing, a plaintiff must allege: (1) injury-in-fact; (2) a
  causal connection between the injury asserted and the defendant’s conduct;
  and (3) a likelihood that a favorable ruling will redress the injury. Houston v.
  Marod Supermarkets, Inc., 733 F.3d 1323, 1328 (11th Cir. 2013). When seeking
  injunctive relief in an ADA case, a plaintiff must show that he will suffer a
  disability discrimination by the defendant in the future. Id. Simply put, the
  threat of future injury must be “real and immediate—as opposed to merely
  conjectural or hypothetical.” Id. The Court must assess four factors to
  determine the threat of future harm: (1) the proximity of the defendant’s
  business to plaintiff’s residence, (2) past patronage of defendant’s business, (3)
  the definitiveness of plaintiff’s plan to return, and (4) the plaintiff’s frequency of
  travel near the defendant’s business. Houston, 733 F.3d at 1337. The standing
  determination for a plaintiff seeking injunctive relief is a fact-sensitive inquiry
  and no single factor is dispositive. Id. at n.6. (“District courts must consider the
  totality of all relevant facts to determine whether a plaintiff faces a real and
  immediate threat of injury.”).
          The Court has no difficulty determining Longhini has standing to bring
  this lawsuit. At the outset, Longhini sufficiently demonstrates that the distance
  between the shopping center and his home weighs in favor of standing. As
  noted in his response, Longhini lives in the same county, approximately
  twenty-seven miles from the shopping center. (Am. Compl. ¶ 16, Pl.’s Resp. at
  2.) Based on this distance, there is a likelihood of a future injury. Houston, 733
  F.3d at 1337 (finding standing present where the plaintiff lived 30.5 miles from
  the defendant’s place of business). Longhini also adequately alleges past
  patronage of the shopping center. On February 13, 2020, Longhini
  encountered the alleged architectural barriers during his first visit to the
  shopping center. (Am. Compl. ¶ 16.) On September 24, 2020, Longhini revisited
  the shopping center. (Id.) Given his two recorded visits to the property before
  filing the amended complaint, Longhini’s past patronage weighs in favor of
  standing. Houston, 733 F.3d at 1328 (holding that the plaintiff's two visits to
  the defendant’s property before filing the lawsuit was sufficient to show
  standing).
          Further, Longhini identifies a concrete plan in his amended complaint to
  revisit the shopping center on October 25, 2020, in conjunction with attending
  a Miami Dolphins game at the Hard Rock Stadium near the shopping center.
Case 1:20-cv-21514-RNS Document 47 Entered on FLSD Docket 12/17/2020 Page 5 of 6




  (Id.) Although the game was canceled, as Longhini sets forth in his response,
  he nonetheless did in fact return to the shopping center on October 25, 2020,
  to avail himself of goods and services and assess whether 18335 adopted any
  remedial measures to resolve the alleged barriers. (Pl.’s Resp. at 9.) Longhini
  has therefore pleaded a concrete plan to return to the shopping center, which
  he later followed through on. Finally, Longhini states that as the president of a
  disability rights’ group, he regularly travels to the area near the shopping
  center to meet with current and prospective members. (Id. at 10.) In light of
  Longhini’s allegations, and his track record of initiating ADA lawsuits as a
  tester, the Court finds Longhini frequently travels near the business.
         In evaluating all the factual allegations and the totality of the
  circumstances, the Court finds Longhini shows a real and immediate threat of
  future injury. Therefore, Longhini has standing to seek injunctive relief against
  18335 for ADA violations.

     B. Longhini pleads sufficient facts to put 18335 on fair notice of its
        alleged ADA violations.
        In its motion, 18335 contends that even if the Court were to find
  standing, Longhini has alleged insufficient facts to support his discrimination
  claim. The amended complaint lists nearly three pages of specific architectural
  barriers that Longhini encountered at the shopping center, along with citations
  to specific regulations that each alleged barrier violates. Despite this fact,
  18335 asserts the Court should dismiss the entire complaint based on just two
  purportedly deficient allegations concerning non-compliant bathroom signage
  and drinking fountains. The Court finds the majority of Longhini’s factual
  allegations are sufficient to show he was discriminated against due to
  architectural barriers on 18335’s property. Therefore, dismissal is largely
  inappropriate at this stage of the litigation.
        To establish a claim for discrimination under the ADA, a plaintiff must
  show that: (1) he is disabled; (2) the subject facility is a public accommodation;
  and (3) he was denied full and equal enjoyment of the public accommodation
  as a result of his disability. See Ass’n for Disabled Americans, Inc. v. Concorde
  Gaming Corp., 158 F. Supp. 2d 1353, 1359–60 (S.D. Fla. 2001) (Highsmith, J.).
        18335 contends Longhini’s allegations fail to show how he was precluded
  from full and equal enjoyment of the property as a result of his disability. In
  particular, 18335 focuses on Longhini’s allegation that “[t]here are drinking
  fountains that do not provide access to those who have difficulty bending or
  stooping . . . in violation of Section 4.1.3(10) of the ADAAG and Section 211.2 &
  602.7 of the 2010 ADA Standards.” (Def.’s Mot. at 11.) As Longhini states in his
  complaint, he ambulates with the use of a wheelchair. (Am. Compl. ¶ 13.)
Case 1:20-cv-21514-RNS Document 47 Entered on FLSD Docket 12/17/2020 Page 6 of 6




  Considering his particular disability, then, Longhini fails to allege how he
  would be discriminated against by water fountains that allegedly preclude
  access to those who have difficulty bending or stooping. Concerning this one
  alleged barrier, the Court finds Longhini’s allegation inadequate to state a
  claim for relief. The Court, therefore, dismisses Longhini’s claim that is based
  on the inaccessibility of drinking fountains to those who have difficulty bending
  or stooping (Id. ¶ 27 (Price Choice, Access to Goods and Services)).
        18335 also argues Longhini’s allegation that “[t]he restroom signage is
  not mounted at the required location, violating Section 4.30.6 of the ADAAG
  and Section 703.4 of the 2010 ADA Standards” is particularly vague. (Def.’s
  Mot. at 11.) Longhini, however, provides direct references to the precise ADA
  regulation each alleged barrier violates. This information is sufficient to inform
  18335 of the bases for Longhini’s claim. The remainder of Longhini’s
  allegations sufficiently show that Longhini visited the shopping center,
  encountered barriers in violation of ADA standards, and was discriminated
  against as a result of these violations. Indeed, the complaint sufficiently alleges
  that several barriers restrict Longhini’s ability to fully and equally enjoy the
  premises and prevent him from fully accessing the property. See Lugo v. 141
  NW 20th Street Holdings, LLC, 878 F. Supp. 2d 1291, 1294–95 (S.D. Fla. 2012)
  (Marra, J.) (holding that a list of the various physical barriers that precluded
  the plaintiff’s ability to access the defendant’s property was sufficient to provide
  the defendant with notice of the plaintiff's claims).
        Based on these allegations, the Court finds Longhini has provided 18335
  enough notice of what the case entails, therefore satisfying the pleading
  requirements.

     4. Conclusion
        For the reasons stated above, the Court denies 18335’s motion with
  respect to its lack-of-standing argument and denies it, in large part, with
  respect to 18355’s failure-to-state-a-claim arguments (ECF No. 39).
        18335 must respond to the amended complaint on or before December
  23, 2020.

        Done and ordered, at Miami, Florida, on December 17, 2020.


                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
